Title: To Thomas Jefferson from Wilis Oglesby, 27 May 1826
From: Oglesby, Wilis
To: Jefferson, Thomas


Dear Sir
rownsville Oldham County Kentucky,
May 27th 1826
The freedom of this address to you if it needs any apology, will find it in the extent and depth of the Interest which its Subject matter involves—with respect to the distracted State of political offers in which the people of this State are involved at this time, The heate of enthusiasms the diversity of opinions, the ambitions and prejudice thereby created are of unparalleled Magnitude which in all probability will lead to dangerous consequences, the cause is this the Legislature of this State reorganised the Superior court and thereby repealed the former incumbents out of office and other Judges was appointed which the people have for Several years voted for before as the former Judges had given decisions which was about to be Settled on them and then passing doctrines which they thought inexpedive and obnoxious to a republican people the party called the Federal party added the hugh and cry that the Legislature had Broken the constitution the Supreme Court was created and Established by the conventions and the Legislature had no power to reorganise the courts and thereby turn one the Judges for they was commissioned for life and the Legislature could not reach them no matter how obnoxious their decisions were to the liberties of the people, The republican party in Kentucky to which I belong contended as the Republican party did in congress in 1802 that by and act of the Legislature the courts was Established and by—repealing that act the courts could be reorganised the constitution of Kentucky is the same as that of the United States that is the clause speaking of the Judicial power—Dear Sir if you still feel any interest for the wellfar of a republican people, which I can venture to say I know you do, and confer a favour on me by giveing me a full and explicit answer ting as soon as practicable and convenient—d the constitution of  United States and the constitution of this State Establish the courts both supreme and inferior in convention, or whether congress Established the Supreme and inferior courts of the United state and the Legislature of this state Established the Supreme and inferiour courts of Kentucky—and if these courts can be reorganised or not if you will condescend so low as to give me your views on this Subject it will be Satisfactory to me and prove a blessing to Kentucky—yours respectfullyWillis OglesbySend your documents to the office in Brownsville Oldham county. Ky.